Opinion issued February 25, 2014




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-12-00850-CV
                            ———————————
     MICHAEL HOOPER DBA THE HOOPER LAW FIRM, Appellant
                                         V.
                    VERANDA ASSOCIATES, LP, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                    Trial Court Case No. 11CCV045450


                          MEMORANDUM OPINION

      Appellant, Michael Hooper dba The Hooper Law Firm, has filed an appeal

from the trial court’s May 30, 2012 judgment. The trial court clerk filed the clerk’s

record on September 26, 2012, and the court reporter filed the reporter’s record on

February 4, 2013. Appellant’s brief was therefore due on March 4, 2013. See TEX.
R. APP. P. 38.6(a).

      On March 20, 2013, after appellant failed to timely file a brief, the Clerk of

this Court notified appellant that he had failed to timely file a brief and that failure

to file a brief or a motion for extension by April 1, 2013 could lead to dismissal of

his appeal. See TEX. R. APP. P. 38.8(a), 42.3(b). The Court’s notice was returned,

with the following marked on the envelope: “return to sender, not deliverable as

addressed, unable to forward.” Appellant has neither filed a brief, nor responded

to the Court’s notice, nor provided us with any other mailing address. Cf. TEX. R.

APP. P. 9.1 (requiring counsel who represents party to provide mailing address on

all documents filed with court and requiring unrepresented party to provide party’s

mailing address on all documents filed with court).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                           2